Citation Nr: 1730553	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  16-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 15, 2011, for the grant of service connection for sleep apnea.

2.  Entitlement to an effective date earlier than January 30, 2014, for the grant of service connection for painful scar, head injury.

3.  Entitlement to an effective date earlier than January 30, 2014, for the grant of service connection for radiculopathy of the left lower extremity. 

4.  Entitlement to an effective date earlier than January 30, 2014, for the award of an increased rating for PTSD.  

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 50 percent for sleep apnea.

7.  Entitlement to a compensable rating for service-connected left ear hearing loss.  

8.  Entitlement to a rating in excess of 10 percent for service-connected painful scar, head injury.

9.  Entitlement to an increased rating for service-connected low back degenerative disc disease, currently rated as 10 percent disabling. 

10.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

11.  Entitlement to service connection for a cervical spine disability.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1988, August 1989 to June 1999, and October 2003 to February 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2014 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As a preliminary matter, this appeal was previously remanded by the Board in June 2015 pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), for the issuance of a Statement of the Case (SOC) to address various claim, to specifically include claims for an effective date earlier than February 15, 2011, for the awards of service connection for low back degenerative joint disease and left ear hearing loss.  The Board notes that, while two SOCs were issued in April 2016, the low back and left ear hearing loss effective date claims were not addressed, as instructed.  

Nevertheless, the Board finds that the failure of the AOJ to address those earlier effective date claims is harmless error.  This is because a review of the record shows that the Veteran has not argued entitlement to earlier effective dates for the award of service connection for the low back and left ear hearing loss disabilities.  The February 2011 effective dates assigned for service connection for those disabilities were assigned by way of an unappealed October 2011 rating decision.  To the extent that, in his May 2015 Notice of Disagreement (NOD), the Veteran did indicate disagreement with effective dates pertaining to the low back and left ear hearing loss issues decided in the October 2014 rating decision on appeal, there was no low back or left ear hearing loss effective date issue decided in that decision with which to disagree.  Indeed, the October 2014 rating decision simply denied increased ratings for those disabilities and made no mention of any effective date.  

In this regard, it appears from a review of all of the four NODs filed by the Veteran in his claims file, he simply checks off boxes whether or not they are applicable to the issues decided in the relevant rating decision.   As another example, in a May 2014 NOD filed in response to a denial of service connection for a cervical spine disability, the Veteran expressed disagreement with the areas of service connection, effective date of award, evaluation of disability, and "other," despite no effective date or evaluation being assigned.  Thus, the Board finds that the AOJ's failure to address the low back and left ear hearing loss effective date issues in an SOC is harmless error, and that no further action is necessary regarding those matters.

The Board next notes that additional evidence and argument has been submitted by the Veteran and his representative following the most recent adjudication of the issues on appeal in the April 2016 SOCs, including some accompanied by a waiver of AOJ consideration.  To the extent that evidence has been submitted without an AOJ waiver, such is not necessary in this case, as the Veteran perfected his appeal after February 2013, and waiver of initial RO consideration of new evidence is not required with respect to evidence submitted by the Veteran and his representative.  See 38 U.S.C.S. § 7105(e) (2016).

As a final matter, the Board finds that the issue of entitlement to a TDIU has been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issues of entitlement to increased ratings for PTSD, low back degenerative disc disease, and left lower extremity radiculopathy, and to service connection for a cervical spine condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for sleep apnea was received on February 15, 2011.

2.  There is no communication prior to February 15, 2011, which may be considered a formal or informal claim of entitlement to service connection for sleep apnea; February 15, 2011, is the earliest possible effective date for the benefit allowed by law.

3.  The Veteran's claim of entitlement to an increased rating for scarring was received on January 30, 2014; it was not factually ascertainable that the Veteran had a painful or unstable head scar within one year prior to January 30, 2014, and there was no pending or unadjudicated claim relating to the painful head scar prior to that date.

4.  On January 30, 2014, the RO received a claim for increase for the Veteran's service-connected low back degenerative disc disease, which is also considered an informal claim for associated neurological disability of the lower extremity; prior to this date there is no indication of receipt of a formal or informal claim for such disability.

5.  It was not factually ascertainable that the Veteran had neurological disability of the left lower extremity associated with his service-connected DDD of the lumbar spine within one year prior to January 30, 2014, and there was no pending or unadjudicated claim relating to the lumbar spine or neurologic disability prior to that date.

6.  On January 30, 2014, the RO received a claim for increase for the Veteran's service-connected PTSD; it was not factually ascertainable that the Veteran's PTSD increased in severity within one year prior to January 30, 2014, and there was no pending or unadjudicated claim relating to PTSD prior to that date.

7.  The Veteran's sleep apnea has not been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, and has not required a tracheostomy.

8.  Throughout the pendency of the appeal, the Veteran's left ear hearing loss has been manifested by Level I hearing loss, at worst.

9.  The Veteran does not have at least three scars that are painful or unstable, and neither his head nor neck scar is both painful and unstable or causes functional impairment. 

10.  Resolving doubt in favor of the Veteran, his service-connected disabilities render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than February 15, 2011, for the grant of service connection for sleep apnea have not been met.  38 U.S.C.S. §§ 5107, 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.400 (2016).

2.  The criteria for assignment of an effective date earlier than January 30, 2014, for service connection for painful scar, head injury, are not met.  38 U.S.C.S. §§ 1155, 5110, 7105 (LexisNexis 2017); 38 C.F.R. § 3.400 (2016).

3.  The criteria for assignment of an effective date earlier than January 30, 2014, for service connection for left lower extremity radiculopathy are not met.  38 U.S.C.S. §§ 5110, 7105 (LexisNexis 2017); 38 C.F.R. § 3.400 (2016).

4.  The criteria for assignment of an effective date earlier than January 30, 2014, for the award of a 50 percent rating for PTSD have not been met.  38 U.S.C.S. §§ 1155, 5107, 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic Code 9411 (2016).

5.  The criteria for a rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2016).

6.  The criteria for an initial compensable evaluation for left ear hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

7.  The criteria for a rating in excess of 10 percent for painful scar, head injury, have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).
 
8.  The requirements for a TDIU have been met. 38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Effective Dates

The Veteran seeks earlier effective dates for the grants of service connection for various disabilities, as well as the assignment of a higher rating for PTSD, though he has not provided specific contentions as to why he believes effective dates earlier than those currently-assigned are warranted.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.S. § 5101(a) (LexisNexis 2017); 38 C.F.R. § 3.151(a) (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2016).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. § 3.400 (2016).  

The effective date of an increase in disability compensation shall be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if a claim was received within one year from such date; otherwise, the effective date shall be the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A. Sleep Apnea

In this case, the Veteran filed his initial formal application for VA benefits on February 15, 2011.  That application included a claim of entitlement to service connection for sleep apnea.  The Veteran does not contend, and the record does not show, that he filed a claim of entitlement to service connection for sleep apnea prior to February 15, 2011.  Indeed, there is no communication of record of any kind from the Veteran prior February 15, 2011.  Thus, the date of claim is February 15, 2011.

While the Veteran may have had symptoms of sleep apnea prior to February 15, 2011, the record shows he was not diagnosed with sleep apnea until August 2011 after he underwent a sleep study.  The Board notes that the Veteran has submitted VA treatment notes dated prior to February 15, 2011, which show his reports of difficulty sleeping and a reported history of or belief that he has sleep apnea, such as during VA treatments in October and November 2010.  While those records were not associated with the Veteran's claim until after he filed his February 2011 claim for service connection, they are considered to be in VA's constructive possession upon creation.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Nonetheless, there is nothing within these records that shows intent to apply for VA disability benefits for sleep apnea.  Thus, those records cannot serve as an informal claim for service connection.  38 C.F.R. § 3.155; see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek [disability benefits].")

Finally, to the extent that a January 2012 buddy statement of A.F.T. indicates that the Veteran had symptoms of snoring and apnea in service, that statement was received after the February 2011 claim for benefits and, thus, cannot serve to establish entitlement to an earlier effective date based on the presence of symptoms prior to the date of claim.  Indeed, as noted, the effective date for a grant of service connection is still the later of the date of receipt of the claim or the date entitlement arose.  38 C.F.R. § 3.400 (2016).  Because here, the date of receipt of the Veteran's claim for service connection for symptoms subsequently diagnosed as sleep apnea is later than the date entitlement arose, an effective date earlier than February 15, 2011, for a grant of service connection for sleep apnea is denied.  38 C.F.R. § 3.400.

B. Painful Head Scar

On January 30, 2014, the Veteran filed a claim for an increased rating for service-connected "scar."  Pursuant to that claim, in an October 2014 rating decision, the RO, in part, granted separate service connection "painful scar, head injury" and assigned a 10 percent rating effective January 20, 2014.  The Veteran has appealed both the initial evaluation and effective date assigned for the painful head scar.

Parenthetically, while the October 2014 rating decision addressed other scar issues, in his May 2015 notice of disagreement, the Veteran specifically identified disagreement with the effective date and evaluation assigned for the "painful scar, head injury."  The April 2016 SOC also addressed only the effective date and evaluation assigned for the separate grant of service connection for "painful scar, head injury," and the Veteran's May 2016 VA Form 9 also specifically identified the scar issues on appeal as the rating and effective date assigned for "painful scar, head injury."  Thus, the Board finds that the only scar issues currently on appeal before the Board are the effective date and initial evaluation assigned for separate grant of service connection for "painful scar, head injury."

Turning to the merits of the effective date claim, review of the claims file shows that service connection for the painful head scar was granted pursuant to a claim for an increased rating for scarring that was received on January 30, 2014.  Thus, the award of service connection for the painful head scar is viewed as a component of the Veteran's January 2014 claim for an increased rating for scars, and an effective date as early as January 30, 2013, is assignable if there is evidence of a painful head scar in the one-year period prior to January 30, 2014.  38 C.F.R. § 3.400(o)(2).

Here, it is not factually ascertainable from a review of the VA treatment records dating from January 2013 to January 2014, that the Veteran's service-connected head scar was painful during that period.  VA treatment notes dating from January 2013 through January 2014 are negative for evidence of painful or unstable scarring of the head.  Indeed, they are silent for any complaints related to scars and in May 2013, the Veteran affirmatively denied changes in his scar's appearance.  There is no other evidence during the one year period prior to January 30, 2014, relevant to the Veteran's head scar.  Thus, it is not factually ascertainable that the Veteran's service-connected head scar was painful or otherwise symptomatic during the one year prior to January 30, 2014.
  
Moreover, there is no indication of any pending or unadjudicated formal or informal claim for the head scar prior to the January 2014 increased rating claim.  While the Veteran did previously file a claim of entitlement to service connection for "HEAD INJURY W/ SCAR & PAIN," to the extent that a claim for separate rating for painful scarring could be viewed as a component of that claim, that claim was finally adjudicated in unappealed rating decision issued in October 2011.  38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

As a final matter, as discussed, while the Veteran's claim for an increased rating for his scars is dated October 28, 2013, and there is also a facsimile receipt date of October 28, 2013 on the correspondence, there is nothing to support that it was VA that received a facsimile on October 28, 2013.  On the contrary, a clear date stamp on the claim shows VA receipt on January 30, 2014.  Thus, the Board finds that January 30, 2014, is the date of receipt of the underlying claim for an increased rating for scars, and the earliest allowable effective date in this case.

In sum, absent evidence of a painful head scar in the one-year period prior to receipt of the January 30, 2014, scar increased rating claim, an effective date earlier than January 30, 2014, is not warranted.  38 C.F.R. § 3.400(o)(2).
C. Left Lower Extremity Radiculopathy

Turning to the claim of entitlement to an effective date earlier than January 30, 2014, for the grant of service connection for radiculopathy of the left lower extremity, the Board observes that the Veteran was granted service connection for his lumbar spine disability and assigned an initial 10 percent disability rating effective February 15, 2011, by way of an unappealed October 2011 rating decision.  Thereafter, the Veteran filed a claim for an increased rating for his low back disability that was received by VA on January 30, 2014.  The Veteran's claim for increase for his service-connected degenerative disc disease of the lumbar spine is also considered an informal claim for associated neurological disability of the lower extremities.

In this case, an October 2014 rating decision awarded service connection for radiculopathy of the left lower extremity.  An effective date of January 30, 2014, was assigned based on the date of receipt of the Veteran's claim for an increased rating for his lumbar spine disability, after an April 2014 VA examination during which radiculopathy of the left lower extremity was shown.  The Veteran contends that an earlier effective date is warranted.  

Review of the claims file shows that service connection for radiculopathy of the left lower extremity was granted as secondary to the Veteran's lumbar spine disability during the course of a claim for an increased rating for the lumbar spine that was received on January 30, 2014.  Thus, the award of service connection for left lower extremity radiculopathy is viewed as a component of the Veteran's January 2014 claim for an increased rating for his low back disorder.  Therefore, an effective date as early as January 30, 2013, is assignable if there is evidence of left lower extremity radiculopathy in the one-year period prior to January 30, 2014.  38 C.F.R. § 3.400(o)(2).

Here, it is not factually ascertainable from a review of the VA treatment records dating from January 2013 to January 2014, that radiculopathy of the left lower extremity occurred during that period.  The relevant VA treatment notes are silent for complaints, findings, or diagnosis of lower extremity radiculopathy.  Instead, they show that the Veteran denied lower extremity complaints and/or was found to be neurologically intact.  For example, in May 2013, the Veteran denied weakness of the lower extremities and no other complaints were noted on review of systems.  On physical examination at that time, distal pulses were present bilaterally; muscle tone, strength and coordination were all normal; sensory examination was unremarkable; and, deep tendon reflexes were equal and symmetric.  During a separate skin assessment in May 2013, it was noted that the Veteran did not have any impairment in sensory perception and did not have any neurologic disease.  Indeed, even prior to the relevant period on appeal, in April 2012, the Veteran denied radiation of his back pain.  Absent factually ascertainable evidence of radiculopathy of the left lower extremity during the one year prior to January 30, 2014, an earlier effective date is not warranted on that basis.

Moreover, there is no indication of any pending or unadjudicated formal or informal claim for neurological disability of the left lower extremity prior to the January 2014 low back increased rating claim.  Nor is there evidence of an unadjudicated or pending claim for increased rating for the lumbar spine.  While the Veteran did previously file a claim of entitlement to service connection for the lumbar spine disability, to the extent that any neurologic disability of the left lower extremity could be viewed as a component of that claim, that claim was finally adjudicated in unappealed rating decision issued in October 2011.  38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).

As a final matter, as discussed, the Board observes that the Veteran's claim for an increased rating for his lumbar spine disability is dated October 28, 2013, and that there is also a facsimile receipt date of October 28, 2013 on the correspondence.  However, there is nothing to support that it was VA that received the claim via facsimile on October 28, 2013, and the Veteran has not contended as such.  Instead, a clear date stamp on the claim shows VA receipt on January 30, 2014.  Thus, the Board finds that January 30, 2014, is the date of receipt of the underlying claim for an increased rating for the lumbar spine, and the earliest allowable effective date.

In sum, absent evidence of left lower extremity symptoms in the one-year period prior to receipt of the January 30, 2014, claim for an increased rating of the lumbar spine disability, which were subsequently diagnosed as radiculopathy, an effective date earlier than January 30, 2014, is not warranted.  38 C.F.R. § 3.400(o)(2).

D. PTSD

On January 30, 2014, the Veteran filed a claim for an increased rating for service-connected PTSD. Pursuant to that claim, in an October 2014 rating decision, the RO granted a higher 50 percent rating effective January 30, 2014, the date of receipt of the claim.  The Veteran has appealed the effective date assigned for the increase award.  

An effective date as early as January 30, 2013, is assignable if there is a factually ascertainable increase in severity of the Veteran's PTSD in the one-year period prior to January 30, 2014.  38 C.F.R. § 3.400(o)(2).

Unfortunately, here, the Board finds that it is not factually ascertainable from a review of the VA treatment records dating from January 2013 to January 2014, that the Veteran's service-connected PTSD increased in severity during that period such that an earlier effective date is warranted for the increase award.  VA treatment notes dating from January 2013 through January 30, 2014, do show that the Veteran was receiving mental health treatment and continued to experience psychiatric symptoms.  However, despite that, the treatment records do not show a factually ascertainable increase in severity and, instead, show a generally stable disability.  For example, in February 2013, the Veteran was doing "fairly well," his mood was fair, and affect was full.  In May 2013, he denied psychiatric symptoms of depression, anxiety, or change in sleep patterns on review of systems during non-mental health-related treatment, and a depression screening was negative.  During mental health treatment that month, he reported continued psychiatric symptoms, but was "doing fairly well" and his mood was "fairly good," suggesting perhaps even improvement in mood from February 2013.  Thereafter, in July 2013, he was observed to be calm. In August 2013, he was "reportedly doing fairly well" and his mood was good.  In December 2013, he was a full time student, hoping to enter an occupational therapy program.  Notably, he reported that he "enjoys his classes."  He also reported less irritability since he was using his CPAP machine.  On mental status examination, he was pleasant and with a stable affect that was constricted but with the ability to brighten.  He reported his mood was "about the same" and exhibited good impulse control and judgment.  Thereafter, on January 16, 2014, he was observed to be calm. 

The Board acknowledges that the Veteran's medications were adjusted during the relevant period prior to January 30, 2014, which could reasonably be interpreted as suggesting a worsening condition.  Indeed, in December 2013, it was noted that the Veteran "may" need an increase in order to target his PTSD symptoms.  However, the Board notes that during the relevant period, including in February 2013, the Veteran admitted to not taking his psychiatric medication as prescribed, and it appears that his medications were restarted in August 2013, and in September 2013, the Veteran reported that he could not tell a significant difference in his mood or PTSD symptoms.  Thus, it appears that the change in medication was related to the Veteran not taking his medication as prescribed.  Regardless, the overall record, including the Veteran's own statements made during his mental health treatment and mental status examinations, do not show that a factually ascertainable increase in severity in PTSD occurred during the period from January 30, 2013, to January 30, 2014.
  
Moreover, there is no indication of any pending or unadjudicated formal or informal claim for PTSD prior to the January 2014 increased rating claim.  While the Veteran did previously file a claim of entitlement to service connection for PTSD, that claim was finally adjudicated in unappealed rating decision issued in October 2011.  38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

As a final matter, as discussed, there is nothing to support that it was VA received the Veteran's PTSD increase rating claim on October 28, 2013, via facsimile.  Instead, a clear date stamp on the claim shows VA receipt on January 30, 2014.  Thus, the Board finds that January 30, 2014, is the date of receipt of the PTSD increased rating claim, and the earliest allowable effective date in this case.

In sum, absent evidence of a factually ascertainable increase in the Veteran's PTSD in the one-year period prior to receipt of the January 30, 2014, increased rating claim, an effective date earlier than January 30, 2014, is not warranted.  38 C.F.R. § 3.400(o)(2).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

A. Sleep Apnea

The Veteran's sleep apnea is currently rated as 50 percent disabling.  He contends a higher rating is warranted.

Under Diagnostic Code 6847 for sleep apnea, a 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A higher 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

In this case, there is nothing in the record to suggest that the Veteran has experienced chronic respiratory failure with carbon dioxide retention or cor pulmonale, or has required a tracheostomy.  On the contrary, an August 2011 VA examination report shows complaints of fatigue, snoring, and difficulty breathing in the middle of the night, but that on pulmonary function testing, spirometry was normal, and there was no evidence of airway obstruction.  While there was also an assessment of sleep related hypoxemia/hypoventilation based on a sleep study, there is nothing that suggests associated respiratory failure.  

Ongoing VA treatment notes are similarly negative for any evidence of respiratory failure, carbon dioxide retention, cor pulmonale, or tracheostomy.  They show that the Veteran's respiratory rate was routinely measured during the course of treatment and do not show any associated abnormalities.  In May 2013 and March 2014, on respiratory review of systems, the Veteran denied respiratory problems other than problems with his CPAP mask in May 2013.  In July 2013 and January 2014, respirations were even and unlabored.  While the Veteran had wheezing in July 2013, he was diagnosed with bronchitis at that time.  Regardless, there is no evidence of respiratory failure, carbon dioxide retention, cor pulmonale, or tracheostomy, nor does the Veteran contend that he has had any of the foregoing.

For these reasons, the Board finds that for the entire rating period on appeal the criteria for an increased disability rating in excess of 50 percent for sleep apnea have not been met or more nearly approximated.  As the preponderance of the evidence is against the claim for an increased rating, the claim for an increased rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6847.




B. Left Ear Hearing Loss

The Veteran is seeking an initial compensable evaluation for his service-connected left ear hearing loss.  Following review of the record, the Board finds that the criteria for a compensable rating for left ear hearing loss have not been met at any time during the period on appeal.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Additionally, 38 C.F.R. § 4.86 provides an alternative method of evaluation of exceptional patterns of hearing impairment.  However, as the evidence in this case does not establish the requisite criteria for use of Table VIA, only Table VI will be used.  See 38 C.F.R. §§ 4.85, 4.86.

In cases, such as this one, where only one ear is service-connected for hearing loss, the nonservice-connected ear's hearing impairment is evaluated as Level I for purposes of reading Table VII. See 38 C.F.R. § 4.85(f).  Thus, throughout the appeal, the Veteran's right ear will be assigned a Level I hearing acuity.

The Veteran was afforded two VA examinations during the claim period, neither of which documents a compensable level of hearing loss in the left ear.

Specifically, during an August 2011 VA examination conducted in connection with the Veteran's initial service connection claim, an audiogram showed puretone thresholds of 10, 15, 25, and 40 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), resulting in average puretone thresholds of 22.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85  yields a finding of Level I hearing loss in the left ear.  As noted, the Veteran's non-service connected right ear is assigned a Level I hearing loss.  Where hearing loss is at Level I in both ears, a noncompensable disability rating is assigned under Table VII.

During an April 2014 VA QTC examination, an audiogram showed puretone thresholds of 10, 20, 25, and 50 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 26.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear. Applying those results to Table VI in 38 C.F.R. § 4.85 again yields a finding of Level I hearing loss in the left ear and, as a result, a noncompensable disability rating under Table VII.

The audiological evaluations conducted during the VA examinations are the only evaluations of record, and the Veteran has not identified any additional, outstanding medical evidence.  Those examinations were conducted by qualified audiologists in accordance with 38 C.F.R. § 4.85(a), and the August 2011 and April 2014 VA examiners discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning, noting in August 2011 that the Veteran felt his hearing was good and there were no significant effects, and in April 2014 noting that the Veteran reported that his hearing loss caused difficulty hearing and understanding people in certain situations.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board finds the VA examinations to be sufficiently in compliance with the provisions of VA regulations and affords them great probative value in determining the Veteran's level of hearing impairment.

In reaching its conclusions, the Board has also considered the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, and more recent evidence suggesting that the Veteran's hearing loss impact his occupational functioning.  In this regard, an August 2016 vocation evaluation notes that the Veteran's hearing impairment impact impacts his ability to work because he has difficulty hearing and understanding people in certain situations, and therefore contribute to an inability to work.  However, as noted above, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and there is currently no probative medical evidence of record which indicates that the Veteran's measurable hearing loss even approaches the level of severity required to assign a compensable rating.  

Again, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The Court recently held that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017). The Court further stated that when a Veteran's "hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id.  Moreover, the Court held that Martinak v. Nicholson, 21 Vet. App. 447 (2007), "imposes neither a general requirement on the Board to engage in an extraschedular analysis nor specific requirements on the Board once it decides that an extraschedular discussion is warranted."  Doucette, No. 15-2818, *11 (March 6, 2017).

As the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss, the preponderance of the evidence is against his claim. 

The Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).




C. Painful Head Scar

The Veteran seeks an initial rating higher than 10 percent for his painful head scar under Diagnostic Code 7804.  The Veteran is separately rated for head and neck scars under Diagnostic Code 7800 for characteristics of disfigurement of the neck and head, and that rating is not currently on appeal for the reasons discussed above in the scar effective date discussion. 

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A higher 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable and painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In this case, during an April 2014 VA examination, the Veteran reported one painful scar.  Specifically, he reported that the scar on his head is tender and slightly painful.  While he also has a residual scar on his neck from removal of melanoma, he did not report pain associated with that scar.  Further, the examiner noted that none of the Veteran's scars was unstable.  An August 2011 VA examination prior to the period on appeal also shows only two scars - one on the head and one on the neck.  As the Veteran has only two scars, even if both were painful and/or unstable, only a 10 percent rating would still be warranted, as at least three scars are required for a higher rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Moreover, as neither scar is unstable, an additional 10 percent is not available for a scar that is both painful and unstable.  Id. at Note (2).  

Ongoing VA treatment notes also do not support entitlement to a higher rating for the Veteran's painful head scar, as they are negative for scar-related complaints or findings, to specifically include findings of three or more scars that are painful or unstable, or any scars that are both painful and unstable.  Thus, a higher rating under Diagnostic Code 7804 is not warranted.  38 C.F.R. § 4.118.

The Board has considered other potentially relevant diagnostic codes.  As noted, the Veteran is already in receipt of separate rating for his head scar based on characteristics of disfigurement under Diagnostic Code 7800.  Thus, an additional rating is not warranted under that diagnostic code.  38 C.F.R. § 4.14.  Diagnostic Codes 7801 and 7802 are also not for application, as they apply to scars not of the head, face or neck.  Thus, only Diagnostic Code 7805 for other disabling effects can provide for a higher or separate rating.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3), Diagnostic Code 7805.  However, here, there is nothing to support any additional disabling effects caused by the Veteran's scarring.  To that end, VA examiners in August 2011 and April 2014 found no limitation of function, complications, or functional impact related to the Veteran's scars.  Thus, Diagnostic Code 7805 is also not for application.

In sum, the Board finds that the Veteran's current painful head scar is consistent with the 10 percent rating assigned under Diagnostic Code 7804.  The preponderance of the evidence is against the assignment of higher or separate compensable ratings at any point during the period on appeal.

The Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

III.  TDIU

The Veteran contends that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As an initial matter, the Board notes the schedular requirements for a TDIU are met.  The Veteran is service-connected for sleep apnea, rated as 50 percent disabling; PTSD, rated as 50 percent disabling; scars of the neck and head, rated as 30 percent disabling; low back degenerative disc disease, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; painful scar, head injury, rated as 10 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; and left ear hearing loss and right ingrown toenail, each rated as noncompensable.  His combined schedular rating has been at least 80 percent since February 15, 2011.  Thus, the schedular criteria for a TDIU are met.  38 C.F.R. § 4.16(a).

The appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment; rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  Based on a review of the evidence and after resolving all doubt in the Veteran's favor, the Board concludes that an award of TDIU is warranted. 

In this regard, in an August 2016 statement, a private vocational expert opined that the Veteran's service-connected disabilities render the Veteran permanently and totally disabled from performing work at a substantially gainful level.  The vocational expert noted evidence of physical limitations caused by the Veteran's low back and left lower extremity disabilities, fatigue due to sleep apnea, and the Veteran's inability to be employed outside due to his history of melanoma.  The vocational expert also relied upon evidence of accommodations the Veteran has received for his psychiatric symptoms while enrolled in school, and also found probative a November 2015 functional capacity evaluation showing that that the Veteran would likely miss multiple days or work and have to leave early from work multiple days per month due to his PTSD.  In this regard, the vocational expert cited to and included text from studies reflective of acceptable absence rates tolerated by employers, and determined that the Veteran would be expected to miss more than as would be tolerated by any employer.  Notably, the vocational expert found that the Veteran's greatest difficulty would be in sustaining employment.

The August 2016 opinion was based on upon a detailed review of the Veteran's claims file and supported by rationale with reference to pertinent medical evidence and various studies.  Thus, it is considered probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).   The Board also finds the opinion to be generally consistent with the record, which shows that while the Veteran has had some relative success in going to school full time, he has received accommodations for his disabilities based upon the recommendation of his VA therapist, as evidence in a March 2015 statement.  Additionally, while the record shows the Veteran to have been employed as recently as July 2012, it does not appear that he has been employed since the filing his January 2014 increased rating claims, and to the extent that he was employed prior to the period on appeal, he did not maintain any employment for any considerable amount of time due to complaints related to his service-connected disabilities. 

The Board is cognizant that various VA examiners of record have determined that the Veteran's various disabilities have no or little impact on his occupational functioning.  However, no examiner addressed the combined impact of his disabilities as did the August 2015 private vocational expert.  In any event, regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable).

 As such, the Board finds that the evidence in at least equipoise, and that a TDIU on a schedular basis is warranted.


ORDER

An effective date earlier than February 15, 2011, for the grant of service connection for sleep apnea is denied.

An effective date earlier than January 30, 2014, for service connection for painful scar, head injury, is denied.

An effective date earlier than January 30, 2014, for service connection for left lower extremity radiculopathy is denied.

An effective date earlier than January 30, 2014, for the award of a 50 percent rating for PTSD is denied.

A rating in excess of 50 percent for sleep apnea is denied.

An initial compensable evaluation for left ear hearing loss is denied.

A rating in excess of 10 percent for painful scar, head injury, is denied.

A TDIU is granted.

REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the PTSD, lumbar spine, and left lower extremity radiculopathy increased rating claims on appeal.

Initially, concerning PTSD, the Board finds that the Veteran should be afforded a new VA examination to evaluate the current severity of his PTSD.  In this regard, a November 2015 PTSD DBQ submitted by the Veteran and completed by a private psychologist appears to show a significantly worse condition when compared to an April 2014 VA examination less than two years prior.  The Board also finds that the severity of the Veteran's PTSD as laid out in the November 2015 DBQ to be somewhat inconsistent with other evidence of record.  For instance, while the November 2015 private psychologist highlighted lack of interest and disturbances of motivation, and noted the Veteran to be socially isolated and withdrawn, he has elsewhere reported close relationships with his adult children, reported that he liked the people at his place of employment, goes to classes regularly, and a March 2015 statement from his treating VA therapist notes that despite his psychiatric challenges, "he conveys commitment and motivation" to his endeavors.  Given the seemingly contradictory evidence, the Board finds that a new evaluation is necessary.

Next, turning to the low back disability, the Veteran was last afforded a VA examination in April 2014.  That examination did not address the necessary findings regarding active motion, passive motion, weight-bearing, and nonweight-bearing testing of the lumbar spine.  See Correia v. McDonald, 28 Vet. App. 158   (2016).  Thus, an additional VA examination addressing that condition is also needed.  The Board also finds that the Veteran's left lower extremity radiculopathy is intertwined with his overall lumbar spine disability and requires remand for current examination as well.

Additionally, in May 2014 the Veteran filed a Notice of Disagreement to a June 2013 rating decision that denied service connection for a cervical spine condition secondary to a head injury.  The Board remanded this matter in June 2015 for issuance of a Statement of the Case (SOC).  To date, no Statement of the Case addressing the cervical spine service connection claim has been issued.  Accordingly, remand is once again necessary in order to afford the Veteran a Statement of the Case pertaining to this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, updated treatment records should be obtained.  The record shows that the Veteran receives regular mental health treatment through VA.  However, the most recent VA treatment notes of record are dated in September 2014.  As there appear to be outstanding treatment records relevant to the Veteran's PTSD claim, remand is necessary to obtain them.  The Veteran should also be given another opportunity to identify any relevant, outstanding private treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Following any additional development deemed necessary, issue a Statement of the Case to the Veteran regarding entitlement to service connection for a cervical spine condition.

2.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain all outstanding VA treatment records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The Veteran's claims folder should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated testing should be performed and the results reported in detail.

4.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability and associated left lower extremity radiculopathy.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner in conjunction with the examination.  Spine and peripheral nerves disability benefits questionnaires (DBQs), and any other DBQs deemed relevant by the examiner, should be completed.  All indicated tests and studies should be performed and the results reported in detail.

In conjunction with the musculoskeletal portion of the examination, the examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the lumbar spine throughout the time period of the claim (since January 2014).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

All findings and a fully articulated medical rationale for any opinions expressed should be set forth in the examination report.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide an SSOC to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


